IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr417-FDW

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
SHIRLEY ANN BLAKENEY )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

I. The following property is forfeited to the United States pursuant to 18 U.S.C. §§
981 and 982, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein:

A forfeiture money judgment in the amount of $294,592, such amount constituting
the proceeds that Defendant personally obtained as a result of the offense/s to which
Defendant has pled guilty. Defendant stipulates that the Government may satisfy
the money judgment via forfeiture of proceeds and/or substitute property as defined
in 21 U.S.C. § 853(p).! For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied.

2. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

3. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

 

' Tf restitution remains outstanding as of sentencing and Defendant does not have other assets with which to pay
restitution, then the U.S. Attorney’s Office, Western District of North Carolina, will request that the Department of
Justice, Money Laundering and Asset Recovery Section, authorize restoration of forfeited assets to pay restitution.
Defendant understands that, pursuant to 28 C.F.R. Part 9, the authority to grant restoration rests solely with the
Money Laundering and Asset Recovery Section and not with the U.S. Attorney’s Office, and that, regardless of
whether restoration is or is not granted, Defendant consents to the forfeiture herein.

Case 3:20-cr-00417-FDW-DCK Document13 Filed 12/28/20 Page 1 of 2
the property, including depositions, interrogatories, and requests for production of documents,

and to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4. A forfeiture money judgment shall be included in the defendant’s sentence, and

the United States may take steps to collect the judgment from any property of the defendant,

provided, the value of any forfeited specific assets shall be credited toward satisfaction of this

money judgment upon liquidation.

The parties stipulate and agree that the aforementioned asset(s) constitute property

derived from or traceable to proceeds of defendant’s crime(s) herein and are therefore subject to

forfeiture pursuant to 18 U.S.C. §§ 981 and 982, and/or 28 U.S.C. § 2461(c). The defendant
hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the

forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment against defendant. If the defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, defendant hereby withdraws that claim. If defendant has not previously submitted such

a claim, defendant hereby waives all right to do so.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

AL 3b &

ok T. WARREN
Assistant United States Attorney

December 22, 2020

 

Date

Case 3:20-cr-00417-FDW-DCK

RhKaney

SHIRLEY SVAN BLAKEY
Defendant

MAS

NICOLE LYBRAND, ESQ.
Attorney for Defendant

 

David 8, Cayer
United States Magistrate Judge F,

Document 13 Filed 12/28/20 Page 2 of 2
